DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (WO 2017/150801, citations in English from Park et al. US 2018/0316068).
Regarding claim 1, Park et al. discloses in Figs 1-2, an electrolyte ([0011], [0012]) for a lithium-secondary battery ([0011]) comprising:  a solvent ([0011]), a lithium salt 

Regarding claim 2, Park et al. discloses all of the claim limitations as set forth above and also discloses the diamine-based compound is an aromatic-based compound ([0015], [0035]).

Regarding claim 4, Park et al. discloses all of the claim limitations as set forth above and also discloses the solvent comprises a carbonate based solvent ([0017], [0037], [0038]).

Regarding claim 5, Park et al. discloses all of the claim limitations as set forth above and also discloses the lithium salt is LiCl or (CF3SO2)2NLi ([0073]).

Regarding claim 6, Park et al. discloses all of the claim limitations as set forth above and also discloses the lithium salt is present in a concentration of 0.2 – 1.6 M ([0044]).

Regarding claim 7, Park et al. discloses all of the claim limitations as set forth above and also discloses the additive is present in 1wt% (P5/Table 1) based on 100% by weight of the electrolyte.

Regarding claim 10, Park et al. discloses all of the claim limitations as set forth above and also discloses the electrolyte does not include a compound having an N-O 

Regarding claim 11, Park et al. discloses in Figs 1-2, a lithium secondary battery ([0049]) comprising: a positive electrode ([0053]), a negative electrode ([0060]); and the electrolyte ([0011], [0012]) as set forth above.

Regarding claim 12, Park et al. discloses all of the claim limitations as set forth above and also discloses the positive electrode comprises a sulfur compound ([0056]), and the negative electrode comprises lithium metal ([0063]) or a lithium alloy ([0063]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (WO 2017/150801, citations in English from Park et al. US 2018/0316068) as applied to claim 1 above, and further in view of Cakmak et al. (US 2015/0044574).
Regarding claim 3, Park et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the aromatic diamine based compound is xylylene diamine (XDA).

Cakmak et al. and Park et al. are analogous since both deal in the same field of endeavor, namely, battery electrolytes.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the XDA disclosed by Cakmak et al. into the electrolyte of Park et al. to enhance performance properties of the battery.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (WO 2017/150801, citations in English from Park et al. US 2018/0316068) as applied to claim 1 above.
Regarding claims 8-9, Park et al. discloses all of the claim limitations as set forth above and also discloses the additive is present in an amount of 0.1 – 5wt% ([0036]) of the electrolyte.  This overlaps with the claimed ranges.  It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725